Citation Nr: 1620161	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  13-28 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for right hip piriformis syndrome and right leg neuropathy, and to include as secondary to service-connected lumbar myofascial strain with degenerative disc disease.

2.  Entitlement to service connection for right hip piriformis syndrome and right leg neuropathy, and to include as secondary to service-connected lumbar myofascial strain with degenerative disc disease.

3.  Entitlement to service connection for right shoulder strain and acromioclavicular (AC) joint arthritis.

4.  Entitlement to service connection for a right wrist carpal tunnel syndrome, thoracic outlet syndrome, and right arm neuropathy.



ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to August 1996.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran initially requested a Board videoconference hearing at the RO when he filed his October 2013 substantive appeal to the Board (VA Form 9).  Subsequently, he withdrew this request through a statement received by the RO in October 2014.  Therefore, the Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2015).

In December 2014, the Veteran's attorney of record requested to withdraw from representing the Veteran.  The Veteran was informed of this withdrawal and the attorney took the necessary precautions to ensure that such withdrawal would not adversely impact the Veteran's interests.  This included the submission of a brief outlining the evidence and argument in support of the Veteran's claims.  This brief is of record.  In recent correspondence, the Veteran indicated that his prior attorney of record could no longer represent him due to a lack of monetary funding for his organization, and he agreed to proceed pro se in the current appeal before the Board.

To the extent the Veteran submitted additional evidence after the RO provided the Veteran with a September 2013 statement of the case (SOC), remanding this case specifically for the issuance of a supplemental SOC (SSOC) is not necessary because the claims are being granted in full, and waiver of initial RO review of the additional evidence is presumed given the timing of the October 2013 substantive appeal.  See 38 U.S.C.A. § 7105(e) (2015).  Given the fully favorable nature of this decision, the Veteran is not prejudiced by the Board proceeding with adjudication of his claims without remanding to have the RO issue an SSOC that considers the evidence received since the RO issued its September 2013 SOC.

The issues of entitlement to a right foot disorder, claimed as right foot pain, and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).

Finally, the Board acknowledges that some of the Veteran's service treatment and personnel records could not be obtained, as they are unavailable.  Though further efforts were made to locate additional service records, it is now clear that further efforts to obtain service records would be futile.  Accordingly, in proceeding with appellate review, the Board is mindful that when a veteran's records have been lost or are otherwise unavailable, the Board has a heightened duty to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).


FINDINGS OF FACT

1.  In August 2006, the RO issued a rating decision which denied the Veteran's original claims seeking entitlement to service connection for a right hip disorder and a right leg disorder.  Although notified of this decision that same month, the Veteran did not timely file an appeal.

2.  Evidence received since the RO's August 2006 rating decision is new and material, and raises a reasonable possibility of substantiating the Veteran's claim, which is now characterized as entitlement to service connection for right hip piriformis syndrome and right leg neuropathy, and to include as secondary to service-connected lumbar myofascial strain with degenerative disc disease.

3.  Neither a right hip/leg nor a right shoulder disorder was "noted" on the Veteran's service enlistment examination in September 1991.
 
4.  The Veteran's right hip/leg disorder and his right shoulder disorder did not clearly and unmistakably exist prior to active service. 
 
5.  The Veteran was injured while participating in an Assault Climbers Course while on active duty.

6.  The Veteran's right hip/leg, right shoulder, and right wrist/arm disorders cannot be reasonably disassociated from his military service, including his injury while participating in an Assault Climbers Course while on active duty.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for right hip piriformis syndrome and right leg neuropathy, and to include as secondary to service-connected lumbar myofascial strain with degenerative disc disease, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).
 
2.  The criteria for service connection for right hip piriformis syndrome and right leg neuropathy have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for right shoulder strain and AC joint arthritis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for a right wrist disorder, to include carpal tunnel syndrome, thoracic outlet syndrome, and right arm neuropathy, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board is reopening and granting the Veteran's claim seeking entitlement to service connection for right hip piriformis syndrome and right leg neuropathy, and to include as secondary to service-connected lumbar myofascial strain with degenerative disc disease.  The Board is also granting entitlement to service connection for right shoulder strain and AC joint arthritis and entitlement to service connection for a right wrist/arm disorder, to include carpal tunnel syndrome, thoracic outlet syndrome, and right arm neuropathy.  As the Board's actions constitute a complete grant of the Veteran's claims on appeal, a discussion of VA's duties to notify or assist is not necessary.

I.  New and Material Evidence Claim

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New" evidence is defined as existing evidence not previously submitted to agency decision-makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).
 
In August 2006, the RO issued a rating decision which denied the Veteran's claims seeking entitlement to service connection for a right hip disorder and a right leg disorder.  Specifically, the RO found that there was no evidence of an in-service right hip and leg disorder and no evidence that the Veteran had a current right hip and leg disorder related to his military service.  Although notified of this decision, the Veteran did not timely file an appeal and no additional pertinent evidence was received in the year following this decision.  38 C.F.R. 3.156(b).  Under these circumstances, the August 2006 rating decision became final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 20.302 (2015).

In July 2010, the Veteran sought to reopen his claims seeking entitlement to service connection seeking entitlement to service connection for right hip disorder and a right leg disorder.  In its November 2010 rating decision, the RO expanded the Veteran's right hip and right leg claims to include consideration of whether either disorder was secondary to his service-connected low back disorder.  However, the RO declined to reopen either claim because new and material evidence had not been received.  

In a September 2013 SOC, the RO combined and re-characterized the claims as "entitlement to service connection for right hip piriformis syndrome and right leg neuropathy, and to include as secondary to service-connected lumbar myofascial strain with degenerative disc disease."  Once again, the RO considered whether new and material evidence had been submitted to reopen the claim.  After reviewing recent VA treatment records and a VA examination report, the RO determined that new and material evidence had been submitted.  The RO reopened the Veteran's claim and then denied that claim on the merits.

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

When the RO issued its August 2006 rating decision, the evidence of record included some of the Veteran's service treatment records and post-service VA treatment records from July 1998 through February 2005.  This evidence did not demonstrate that the Veteran had a chronic right hip or leg disorder related to his military service. 

Evidence added to the record since the August 2006 rating decision includes (1) the Veteran's service enlistment examination; (2) VA treatment records since February 2005; (2) private medical records and opinions, (3) an August 2013 VA examination report and medical opinion; (5) lay statements from the Veteran and his fellow service members in support of his claim; and (6) an appellate brief outlining the evidence and argument in support of the Veteran's claims.  This evidence is "new" in that it was not previously considered by VA decision makers.  Moreover, this evidence is "material" because it raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that when determining whether evidence is new and material, the credibility of the evidence is presumed).  Specifically, this evidence shows that the Veteran has right hip piriformis syndrome and right leg neuropathy and it suggests that there is a positive etiological relationship between this disorder and the Veteran's military service.  Consequently, the Board finds that the evidence submitted since the August 2006 rating decision is both new and material.  Thus, the claim is reopened and the issue will be addressed on the merits in the section below.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

II.  Service Connection Claims

The Veteran is seeking entitlement to service connection for right hip piriformis syndrome and right leg neuropathy which he attributes to his military service; or alternatively, to his service-connected lumbar myofascial strain with degenerative disc disease.  He is also seeking entitlement to service connection for right shoulder strain and AC joint arthritis and for right a right wrist/arm disorder, variously diagnosed as carpal tunnel syndrome, thoracic outlet syndrome, and right arm neuropathy.

Service connection may be established for a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the case of arthritis, service connection is granted if arthritis is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).   

Generally, service connection will be granted on a direct basis when there is competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between the in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

As an initial matter, the Board observes that the Veteran's treating VA physician, G. E., M.D., submitted medical opinions in February 2012 and March 2014 indicating that the Veteran's right hip/knee and right shoulder disorders preexisted his military service and were aggravated beyond their normal progression by that service.

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111(West 2014); 38 C.F.R. § 3.304 (2015).

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness; VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b) (2015); VAOPGCPREC 3-03, 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability is due to the natural progress of the preexisting condition.  38 U.S.C. § 1153 (West 2014).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  See Cotant v. Principi, 17 Vet. App. 116 (2003).

The Veteran's September 1991 service entrance examination showed normal clinical findings regarding the Veteran's right shoulder, right wrist/arm, and right hip/leg.  To the contrary, the Veteran denied having any problems with his upper and lower extremities when he entered military service.  However, throughout the appeal period, the Veteran submitted lay statements from his fellow service-members, his family, and his friends.  These statements suggest that the Veteran did not have any right hip/leg or right shoulder disorders before he entered the Marine Corps and that the physical requirements of Marine Corps training, along with an injury that he sustained when he fell fifteen feet from a rock climbing course, resulted in the aforementioned disorders.  The Board finds that, because it is debatable whether the Veteran's right hip/leg and right shoulder disorders preexisted his military service, the presumption of soundness is not rebutted and the Veteran is entitled to be presumed sound at entrance.  Therefore, these issues are to be analyzed under the direct service connection framework rather than aggravation of a pre-existing disability framework.

The Veteran's complete service treatment records are not available for review.  His July 1996 separation examination does not show any complaints, treatment, or diagnosis regarding a right hip/leg disorder while in service.  Nevertheless, the Veteran's service personnel records reflect that he participated in specialized assault climbing training during his service.  Moreover, the Veteran has submitted multiple lay statements from his fellow service members in lieu of his missing service records.  For instance, service member D. P. stated that the Veteran underwent rigorous training in the summer of 1993 and that he would return with complaints of hip and knee problems.  Service member D. P. also stated that he would give the Veteran ibuprofen to decrease the swelling and lower the pain.  Likewise, service member R. A. asserted that the Veteran began to experience problems with his physical health during June 1994 and that he was assigned duties that were less physically demanding.  Service member C. R. indicated that he and the Veteran participated in a rigorous four-week Assault Climber School and that the Veteran's right shoulder strains were likely the result of ligament overuse and strain placed on a person's joints during that training.  Service member A. G. observed that he remembered the Veteran complaining of right hip pain and that his right side injuries did not seem to present themselves until after he fell on the Assault Climbers Course.  Lastly, service member J. P. provided an eye witness account that the Veteran fell approximately thirteen feet while rock climbing and that he landed on his right side on the hard sand floor.  Service member J. P. also observed that the Veteran landed in an upright position with his right leg impacting first and then he used his right arm and hand to protect his head from hitting the ground based on the momentum of his fall.  

Post-service medical records reflect that the Veteran has received ongoing treatment throughout the appeal period for his right hip piriformis syndrome and right leg neuropathy, right shoulder strain and AC joint arthritis, right wrist carpal tunnel syndrome, right upper extremity thoracic outlet syndrome, and right arm neuropathy.

In February 2012, the Veteran's treating VA physician, Dr. E., submitted a medical opinion in support of the Veteran's claims.  Dr. E. indicated that the Veteran was born breech and that he continued to have an internally rotated right foot throughout his youth.  Dr. E. then opined that the grueling daily in-service activities experienced as a Marine, along with his fall while rock climbing during an Assault Climbers Course, superimposed on longstanding pain in his right arm, shoulder, and leg, and that his service-connected activities likely aggravated his preexisting arm and leg conditions. 

In August 2013, the Veteran underwent VA hip, shoulder, and peripheral nerve examinations.  The Veteran reported that his symptoms began in April 1993 when he fell during Assault Climbers School.  After reviewing the evidence of record and evaluating the Veteran, the VA examiner diagnosed the Veteran as having right hip piriformis syndrome, right lower extremity peripheral neuropathy, right shoulder strain, right acromioclavicular joint osteoarthritis, right carpal tunnel syndrome, and right upper extremity peripheral neuropathy.  Thereafter, the examiner opined that each of these disorder was "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that there was no documentation in the Veteran's service treatment records showing that he had a right hip disorder, right leg peripheral neuropathy, a right shoulder disorder, a right wrist disorder, or right arm peripheral neuropathy.  The examiner noted that the Veteran's treating VA physician had suggested that his right hip/leg and right shoulder disorders had preexisted his military service and were aggravated by that service.  However, the examiner did address whether the Veteran had any preexisting conditions that were aggravated by service.  In fact, the examiner's only comment was that "preexisting conditions, by definition, cannot be directly attributed to one's military service."  

In a January 2014 statement, another VA physician, H.G., M.D., provided a medical opinion indicating that the Veteran had symptoms of thoracic outlet syndrome and that these symptoms may be related to his service injury.  Dr. G. indicated that the Veteran's symptoms were consistent with the neurogenic form of thoracic outlet syndrome.  Dr. G. noted that the Veteran underwent testing with an anterior scalene muscle block and that the test resulted in relief of his symptoms which indicated a positive diagnosis of thoracic outlet syndrome.  Dr. G. noted that any event which results in distraction of the head from the torso - be it a slip and fall or abrupt pull on the head or torso - may overstretch or tear the scalene muscles in the neck.  Dr. G. further noted that, when this occurs, the muscles may go into spasm and will then contact and compress the nerves running beneath them in the thoracic outlet.  Dr. G. indicated that this compression may result in neuropathic symptoms including pain, numbness, tingling, and weakness in the affected arm and hand.  Based on the foregoing, Dr. G. opined that the Veteran's description of his in-service injury was consistent with a mechanism of injury which commonly results in development of thoracic outlet syndrome.  Dr. G. concluded that the Veteran's thoracic outlet syndrome and right arm neuropathy symptoms were service-connected and were likely caused by his in-service injury.

Later that same month, a third VA physician, S. P., M.D., opined that the Veteran's piriformis syndrome (compression of the sciatic nerve at the buttocks) was "likely caused by his military experience, especially the falls and trauma associated with running on uneven terrain."

In March 2014, the Veteran's treating VA physician, Dr. E., submitted a medical opinion clarifying his prior statements about the Veteran's breech birth, his high school shoulder injury, and the aggravation of his "preexisting" conditions.  Dr. E. asserted that the Veteran's "breech birth alone could not have caused his current right hip and leg conditions because [the Veteran] did not have pain in these areas until after his service-related injuries in Assault Climber School."  Dr. E. also opined that there was new substantial evidence that the Veteran's chronic pains in the right hip and leg were caused by his fall in Assault Climber School which eventually manifested into piriformis syndrome and right knee peripheral neuropathy.  Dr. E. stated, "The same pain that began in Assault Climber School remained stable in character and location all these years, and was finally treated by Botox injections to the piriformis muscle, linking the chronic condition to the present diagnosis and establishing a causality relationship."  Additionally, Dr. E. indicated that the Veteran's December 2013 lumbar magnetic resonance imaging scan showed a new prolapsed disc that was physically impinging and chemically irritating the right S1 nerve root, causing signs and symptoms of radiculopathy, further contributing to his current right hip and leg pain.  Dr. E. noted that the prolapse itself was caused by the continued progression of the already service-connected degenerative disc disease.  Regarding the Veteran's right shoulder strain and AC joint arthritis, Dr. E. opined that the Veteran entered service with preexisting pectoralis insertional pain which was aggravated by his fall in service.  Dr. E. also opined that his current degenerative arthritis was much commonly caused by repetitive heavy lifting or blunt force falls onto the shoulder of the exact kind reported by the Veteran.  Finally, regarding the Veteran's right wrist/arm disorder, the Dr. E. asserted that the Veteran was experiencing right upper extremity pains and neuropathy as a result of his diagnosed thoracic outlet syndrome which was caused by his in-service injury he incurred while rock climbing.

Based on a longitudinal review of the record, the Board finds that service connection is warranted for the Veteran's right hip piriformis syndrome and right leg neuropathy, his right shoulder strain and AC joint arthritis, and his right wrist/arm disorder, including carpal tunnel syndrome, thoracic outlet syndrome, and right arm neuropathy.  

While the August 2013 VA examiner provided negative opinions as to the relationship between the Veteran's various disorders and his military service, the Board does not afford these opinions as much probative value as the remaining medical and lay evidence of record.  The Board finds the August 2013 VA examiner's opinions are not adequately supported by the facts in this case.  The August 2013 VA examiner's negative opinion was based primarily on the fact that there was no documentation of complaints of any injuries or treatment for right hip/leg, right shoulder, and right wrist/arm disorders in the Veteran's service treatment records.  As noted above, the Veteran's service treatment records are not complete.  The examiner also indicated that, without actual documentation of such treatment or complaints, an objective association could not be made with the Veteran's currently diagnosed disorders.  Absent further explanation, a statement that a disability is not due to service simply because it was not shown during service is legally inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  As the examiner's opinion is not factually accurate, it is afforded less probative value than the Veteran's statements concerning the history of his right hip/knee disorder, as well as the service treatment records and buddy statements provided by the Veteran's fellow servicemembers.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295(2008).  

Because the August 2013 VA opinion is inadequate, the Board could remand for another opinion.  However, the Board finds that remand is not necessary here.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  As previously discussed, the Veteran's service personnel records reflect that he underwent rigorous training and that he fell thirteen feet during a specialized assault climbing training course which resulted the Veteran landing on his right side.  The Board finds that these lay eye-witness statements are credible and corroborative of the experiences that the Veteran reported he experienced while on active duty.

Finally, the objective medical opinions from the Veteran's treating VA physicians, Dr. E., Dr. P., and Dr. G. suggest that the Veteran's variously diagnosed right hip/leg, right shoulder, and right wrist/arm disorders are related to his military service.  Specifically, these physicians linked all of the Veteran's disorders to his in-service fall during the Assault Climbers course.  Furthermore, Dr. E.'s February 2012 and March 2014 medical opinions provided extensive rationale based on his familiarity with the Veteran's disorders which he had been treating since 2009.  These opinions were also were based on a thorough review of the Veteran's medical records and the lay statements of record.  Accordingly, the Board has assigned these opinions greater probative weight in addressing the etiology of the Veteran's claimed disorders. 

Based on the totality of the evidence, and with application of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), the Board finds that the evidence of record provides an adequate basis on which to grant service connection for right hip piriformis syndrome and right leg neuropathy, right shoulder strain and AC joint arthritis, and a right wrist/arm disorder, to include carpal tunnel syndrome, thoracic outlet syndrome, and right arm neuropathy.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, service connection for all three claims is warranted.  38 U.S.C.A. §§ 1154(a), 5107 (b); 38 C.F.R. §§ 3.102, 3.303(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for right hip piriformis syndrome and right leg neuropathy, and to include as secondary to service-connected lumbar myofascial strain with degenerative disc disease, is reopened.

Service connection for right hip piriformis syndrome and right leg neuropathy is granted.

Service connection for right shoulder strain and AC joint arthritis is granted.

Service connection for a right wrist/arm disorder, to include carpal tunnel syndrome, thoracic outlet syndrome, and right arm neuropathy, is granted.



____________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


